Title: John Adams to the Marquis de Lafayette, 20 Dec. 1785
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


          
            
              Dear Sir—
            
            

              Grosvenor square

               Decr. 20th.
                1785—
            
          

          I am very happy to learn by your favour of the 12th. that Mr. Barrett, is in a fair
            Way to make a Contract between the Merchants in Boston and Messrs. Le Couteule & the first Houses in y[thorn sign]e french sea ports, whereby a Channell may be opened
            for an Exchange of Oil & Chandles for french Merchandizes—this Plan, I am very
            sure may be matured into something very agreable & equally profitable for both
            Countries, & I wish it all possible success—
          It is unlucky that Mr. Boylstone, did
            not sell his Cargo to Mr. De
            Sangrain: because as this Gentleman has the Contract for enlightening the Cities, he
            would have had an oppertunity of Making experiments with this kind of Oil and of
            satisfying himself and others that it may be used in his Lamps as cheap as the Olive
            Oil, Neetsfoot oil, and whatever other Ingredients are used in the Composition of that
            which he now uses—I suppose Boylstone will carry his Cargo to Ireland where the Duties
            are lower than in England
          He is a Person of a peculiar Temper & Character and alltho’
            intelligent and rich enough to conduct the Business as well as any Man, yet from his
            age, his ignorance of the Language and his impatience he is less likly to succeed—
          Mr. Barrett, will be more agreable to
            the Merchants in Boston & his Experience in Trade, will enable him to judge of
            the Kinds & Qualities of Goods which are suitable to the American Markett,—But
            he should settle at Paris, and Correspond with the sea Ports, at least this appears to
            me the best Plan
          The Commerce between New & old England must cease, if a new
            Plan is not adopted, But whether any change of system takes Place or not, it is very
            Certain, that a great share of that Trade may be had by france if she will receive oil
            in Payment to facilitate the Business I wish the Duty could be all taken off, for a
            hundred or an hundred and fifty Guineas upon one hundred ton of oil, is a considerable
            abatement of Profit to the Poor Whalemen who find it hard enough to live by the Business
            in its best Condition—
          The great point to be carried, is to penetrate Mr. De Sangrain to use, the white sperma Cæti Oil, in his
            Lamps, and to get the private families to burn sperma Cæti Chandles in their Houses
           This once accomplished, the Commerce will be established of Course
              Mr. Houdon is here, & I have introduced him to a
            sight of all that is Curious in the Arts here, He has made his Models in Plaister of the
            General, & is impatient to be at Work—
          I am

          
            
              J. A
            
          
        